Judgment in so far as it dismissed upon the merits the plaintiff’s complaint, reversed on the law and facts, with costs, and judgment directed in favor of the plaintiff for the sum of $1,000, and interest from the 2d day of October, 1930, with costs. The court reverses findings of fact numbered 5, 7, 9, 10, 11, 12 and 13 contained in the decision, and makes new findings as follows: That plaintiff executed and discounted a note with the First National Bank of Poultney, Vermont, through her agent and used the proceeds to pay for ten shares of the capital stock of said bank, such transaction taking place on or about August 8, 1929, and that at the time said bank failed defendant was the owner of the ten shares of the capital stock of such bank. All concur.